UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        No. 14-4104

                                   SHEMTOV MICHTAVI

                                             v.

            WILLIAM SCISM, FORMER WARDEN, LSCI ALLENWOOD;
            J. MILLER, SUPERVISING PHYSICIAN, LSCI ALLENWOOD;
       D. SPOTTS, COORDINATOR, HEALTH SERVICES, LSCI ALLENWOOD;
     UNITED STATES OF AMERICA; J. L. NORWOOD, NORTHEAST REGIONAL
  DIRECTOR;HARRELL WATTS, NATIONAL INMATE ADMINISTRATIVE APPEALS
      ADMINISTRATOR; DELBERT G. SAUERS, WARDEN LSCI ALLENWOOD;
     FRANK STRADA, FORMER WARDEN, LSCI ALLENWOOD; DOES #1 TO #5


                                 William Scism, D. Spotts, J. Miller,
                                                               Appellants

                                (M.D. Pa. No. 1-12-cv-01196)

Present: VANASKIE, SLOVITER and RENDELL, Circuit Judges

      1. Motion by Appellants to Designate Opinion Dated October 19, 2015 as
      Precedential.

                                                   Respectfully,
                                                   Clerk/mlr
_________________________________ORDER________________________________
      The foregoing Motion by Appellants to Designate Opinion Dated October 19,
2015 as Precedential is granted.


                                                         By the Court,


                                                         s/ Marjorie O. Rendell
                                                         Circuit Judge
Dated: December 14, 2015
tmm/cc: all counsel of record